Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 171:
(a) IN GENERAL. - Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefor, subject to the conditions and requirements of this title. 
(b) APPLICABILITY OF THIS TITLE. - The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided. 
(c) FILING DATE - The filing date of an application for patent for design shall be the date on which the specification as prescribed by section 112 and any required drawings are filed.

Claim Refusal 35 U.S.C. 171  
The claim is refused under 35 U.S.C. 171  as directed to nonstatutory subject matter because the design is not shown embodied in or applied to an article.

A “Profile” is not an article of manufacture. 

The invention is not the article and is not the design Per Se, but is the design Applied.  When the applicant has shown the design applied to one article, he has fulfilled the requirement of reducing the invention to practice, and he may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given.[1]
...
It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.
...
As is so clearly set out in some of the decisions quoted, it is the application of the design to an article of manufacture that Congress wishes to promote, and an applicant has not reduced his invention to practice and has been of little help to the art if he does not teach the manner of applying his design." Id. 

Claim Refusal, 35 U.S.C. 112(b) 
The claim is refused under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite in that the title, as set forth in the claim, fails to identify an article of manufacture and the drawing disclosure does not inherently identify the article in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992). Therefore, any attempt to clarify the title by specifying the article in which the design is embodied may introduce new matter. See 35 U.S.C. 132  and 37 CFR 1.121.

Conclusion
The claim stands refused under 35 U.S.C. 171 and under 35 U.S.C. 112(b) 
The references cited, but not applied, are considered cumulative art related to the claimed design.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 7/22/2022